Citation Nr: 0817648	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  07-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased amount of dependency and 
indemnity compensation under 38 U.S.C.A. § 1311(a)(2) (West 
2002 & Supp. 2007).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946.  The veteran was a German prisoner of war from 
October 1944 to April 1945.  He died in December 2005.  The 
appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 administrative decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act (VCAA) defines VA's duty 
to notify the claimant in the development of a claim.  The 
Board finds that the appellant has not received proper VCAA 
notice.  In this respect, the RO styled the issue as 
entitlement to accrued benefits and denied the claim.  Based 
on the Board's review of the record, the appellant is 
actually seeking enhanced dependency and indemnity 
compensation under 38 U.S.C.A. § 1311(a)(2).  Therefore, the 
Board has restyled the issue to reflect the benefit that the 
appellant is actually seeking.

During the veteran's lifetime, he had been awarded service 
connection for post-traumatic stress disorder (PTSD) and 
chronic nephritis.  In a September 2001 rating decision, the 
RO granted a 70 percent evaluation for PTSD and a total 
rating for compensation based upon individual unemployability 
due to service-connected disabilities, effective December 18, 
2000.  The veteran died in December 2005.  Thus, he was in 
receipt of a total evaluation for approximately five years at 
the time of his death.  

In a January 2006 rating decision, the RO awarded the 
appellant dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318 (West 2002) finding that the veteran 
was a former prisoner of war who died after September 30, 
1999, and who had a disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  The appellant then submitted a claim for 
service connection for cause of the veteran's death, which 
was awarded in a March 2006 rating decision.  

Following the March 2006 award, the appellant and her 
daughter (the veteran's and the appellant's daughter) 
submitted statements about receiving an additional $200.  
They provided testimony at an April 2007 hearing before a 
Decision Review Officer.  It is based upon these statements, 
other statements, and the April 2007 testimony that the Board 
finds that the appellant is seeking enhanced dependency and 
indemnity compensation under 38 U.S.C.A. § 1311(a)(2).  

Under 38 U.S.C.A. § 1311, as amended, dependency and 
indemnity compensation shall be paid to a surviving spouse at 
the monthly rate of $1,091.  Notably, however, 38 U.S.C.A. 
§ 1311(a)(2) provides, in pertinent part, that the monthly 
rate shall be increased by $233 in the case of the death of a 
veteran who at the time of death was in receipt of or was 
entitled to receive (or but for the receipt of retired pay or 
retirement pay was entitled to receive) compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years immediately 
preceding death.  

The RO's decision to style the issue as entitlement to 
accrued benefits is not wrong; however, the September 2006 
VCAA letter and the May 2007 statement of the case did not 
provide the appellant with necessary notice of the 
appropriate law and regulations to provide full understanding 
of what the evidence needs to show or what the applicable law 
and regulation provide.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), including informing 
her of the evidence necessary to 
substantiate a claim for entitlement to 
an increased amount of dependency and 
indemnity compensation under 38 U.S.C.A. 
§ 1311(a)(2).

2.  Thereafter, the issue as styled must 
be adjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case that 
provides her with the applicable law 
(38 U.S.C.A. § 1311) and current  
regulations (38 C.F.R. §§ 3.10, 3.22) and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

